OPINIÓN DISIDENTE EMITIDA POR
EL JUEZ PRESIDENTE SR. DEL TORO.
Se imputó al acusado el hecho de haber acometido mali-ciosa y criminalmente a Carlos P. Martínez, haciéndole va-rios disparos de revólver, o sea el delito prescrito en la sec-ción 1 de la Ley para determinar y castigar acometimiento, etc., aprobada en 10 de marzo de 1904, (Comp. 1911, pág. 948), que dice:
“Sección 1. Todo acto ilegal de inferir alg’ún daño violento en la persona de algún semejante con la intención de causarle daño, cualquiera que sean los medios o el grado de violencia que se em-plearen, constituirá un delito de acometimiento y agresión. Toda tentativa para cometer una agresión, o cualquiera señal de ame-naza que demuestre en sí o con palabras una intención inmediata acompañada de aptitud para cometer la agresión, será considerada como un acometimiento.”
El acusado alegó que la denuncia no imputaba el delito de acometimiento con circunstancias agravantes, porque no alegaba que el acto se hubiera cometido con la intención de *264causar daño personal a Martínez. El fiscal reconoció que la denuncia era defectuosa. La corte sin embargo dijo:
“La Corte entiende que en todo delito, pará que exista, debe haber la intención y el acto: la intención es un elemento esencial, pero tratándose de una tentativa de acometimiento y agresión o sea de un delito de acometimiento, no es necesario que exista, la inten-ción. ’ ’
El propio fiscal insistió en que debía alegarse la inten-ción lo mismo en la tentativa que en la agresión. Eso no obstante, la corte declaró sin lugar la excepción y el juicio siguió adelante.
íiln mi opinión el criterio de la corte sentenciadora era completamente erróneo tratándose como se trata de un aco-metimiento perseguido por la vía criminal, y opino también que ese criterio erróneo fue el que llevó a la dicba corte a dictar la sentencia condenatoria de que apela el acusado.
Aceptando que por otras razones pueda considerarse que la excepción previa era improcedente, ya que la intención de causar daño personal a Martínez podía deducirse del Lecho que se le imputaba, o sea, haberlo acometido haciéndole va-rios disparos de revólver, (El Pueblo v. Montañez, 31 D.P.R. 516), un examen cuidadoso de la evidencia me obliga a con-cluir que sólo actuando influida por el criterio erróneo que conocemos pudo la corte de distrito estimar que el acusado era culpable del delito que se le imputaba.
La prueba de cargo, dadas todas las circunstancias que de la misma surgen, me parece en verdad sospechosa, pero partiendo de la base de que el juez sentenciador pudo fun-dar su fallo en lo que algunos de los testigos de cargo dije-ron que dijo el acusado y que éste negó, todo lo que resulta es que el acusado, que era un empleado de la Aduana de Ponce y que tenía motivos fundados para creer que en el carro que conducía el denunciante se transportaba un con-trabando, le dió el alto y como no obedeciera, disparó a las go-mas del carro con intención' de obligarlo a parar.
Claro es que si el acusado hubiera herido o causado la *265muerte de alguna de las personas que en el carro iban, hu-biese sido responsable de las consecuencias de sus actos, pero tal cosa no sucedió. Las consecuencias fueron las naturales de la intención.
No existiendo como no existe la más leve prueba de que el acusado disparara con la intención de causar daño al de-nunciante, ni de que de hecho le causara daño alguno, ¿cómo puede declarársele culpable de haberle acometido con tal in-tención?
Por virtud de lo expuesto, no puedo estar conforme con el criterio de la mayoría. A mi juicio debe revocarse la sentencia recurrida.